           Case 1:21-cv-00158-JLT Document 14 Filed 08/25/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   NICOLAS MAYORGA,                 )                  Case No.: 1:21-cv-0158 JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                  FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                  (Doc. 13)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          Previously, the Court ordered Plaintiff to file a motion for summary judgment within forty-five
18   days of its order, or no later than August 23, 2021. (Doc. 12 at 1.) On August 24, 2021, the parties
19   stipulated for Plaintiff to have an extension of thirty days to file an opening brief. (Doc. 13.) Notably,
20   the parties were informed that “[a] request for a modification brought on the filing deadline will be
21   looked upon with disfavor.” (Doc. 12 at 2.) It follows then that a request for modification of the
22   briefing schedule after the ordered deadline will be looked upon with disfavor.
23          Plaintiff’s counsel asserts that the extension is necessary due to his workload and “several
24   merit briefs being due on the same week.” (Doc. 13 at 1-2.) Counsel reports that he “requires
25   additional time to brief the issues throughoughly.” (Id.) However, counsel does not offer any reason
26   for his delay in seeking the extension of time prior to the deadline, or why an additional thirty days is
27   necessary for this action. For example, counsel reports he had several merits briefs due this week, but
28   fails to address the number of briefs due over the next several weeks. On the other hand, the Court

                                                         1
           Case 1:21-cv-00158-JLT Document 14 Filed 08/25/21 Page 2 of 2



1    notes that Defendant does not oppose the requested extension, and it does not appear either party

2    would be prejudiced by the delay. Accordingly, the Court ORDERS:

3           1.      The extension of time (Doc. 13) is GRANTED; and

4           2.      Plaintiff SHALL file a motion for summary judgment no later than September 22, 2021.

5           3.      The parties are advised that any further requests for an extension of time shall be filed in

6                   advance of the briefing deadlines, and supported by good cause.

7
8    IT IS SO ORDERED.

9       Dated:     August 25, 2021                              _ /s/ Jennifer L. Thurston
10                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
